Citation Nr: 1531988	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  12-03 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's mycosis fungoides is attributed to his active military service.  


CONCLUSION OF LAW

The criteria for service connection for mycosis fungoides are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran's private treating physicians and the October 2014 VA examiner diagnosed the Veteran with mycosis fungoides (also known as cutaneous T-cell lymphoma).  Thus, the first element for service connection, a current disability, is met.  The question turns to whether his mycosis fungoides is related to service.  

The Veteran's service treatment records (STRs) are negative for reports or diagnosis of skin cancer.  However, his STRs indicate that in April 1975 he complained of itching on the arms, legs, and trunk for three weeks.  He was diagnosed as having contact dermatitis.  He complained of rashes again in February 1977 and April 1977.  On his August 1977 separation Report of Medical History, he specifically noted a history of skin diseases.  Thus, an in-service event is established.  

Finally, the Board acknowledges the May 2010 and October 2014 VA examiners provided negative nexus opinions.  However, a July 2010 letter from Dr. McBurney, Director of the Cutaneous Lymphoma Clinic, linked the Veteran's skin cancer to the recurrent rashes noted in service.  Moreover, a July 2010 statement from Dr. George also links the Veteran's skin cancer to the in-service reports of a skin condition.  In conclusion, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the record is in relative equipoise on all material elements of this claim.  Thus, service connection is warranted.  


ORDER

Service connection for mycosis fungoides, also known as cutaneous T-cell lymphoma, is granted.  

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


